Case: 19-10277     Document: 00515617582         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-10277                       October 27, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   Bridget Brown Parson,

                                                           Plaintiff—Appellant,

                                       versus

   Select Portfolio Servicing; U.S. Bank; Mackie Wolf
   Law Firm, Professional and Individual; Stephen Wu; Jessica
   Holt; Chelsea Schneider, et al; Bankruptcy Court; Judge
   Harlin Hale, Professional and Individual,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-774


   Before Stewart, Graves and Higginson, Circuit Judges.
   Per Curiam:*
          Bridget Brown Parson moves for leave to proceed in forma pauperis
   (IFP) in her appeal from the dismissal with prejudice of her civil complaint


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10277      Document: 00515617582           Page: 2     Date Filed: 10/27/2020




                                     No. 19-10277


   for want of prosecution. By seeking leave to proceed IFP in this court, Parson
   is challenging the district court’s denial of leave to proceed IFP and
   certification that her appeal would be frivolous and not taken in good faith.
   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an
   appellant’s good faith “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          Parson’s pleadings in this court fail to address the propriety of the
   district court’s dismissal with prejudice and its certification decision that this
   appeal is not taken in good faith. Her failure to identify any error in the
   district court’s analysis has the same effect as if she had not appealed. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Accordingly, Parson’s IFP motion is DENIED, and her appeal is
   DISMISSED as FRIVOLOUS. See Baugh, 117 F.3d at 202; Howard, 707
   F.2d at 220; 5th Cir. R. 42.2.




                                           2